DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.         This application is a CON of 62/895,701 09/04/2019.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 12/30/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.        Applicant’s election without traverse of claims 39-51, 59-61 directed to a polymer composition and species R1 is alkyl, R2 is alkylene, R3 is alkyl, X is -O-, and p is 0 in the reply filed on 05/17/22 is acknowledged. 
6.         It has been noted that applicants fail to elect the species and subspecies to designate one specific polymer. However, during a telephone conversation with Anand Patel on 06/03/22 a provisional election was made without traverse for the species: R1 is C30 alkyl, R2 is C3 alkylene, R3 is C4 alkyl, X is -O-, and p is 0. Affirmation of this election must be made by applicant’s in replying this Office action.
7.         Claims 52-58 have been withdrawn in an amendment filed on 05/17/22.  Claims 45-49 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species. Claims 39-61 are pending and claims 39-44, 50-51, 59-61 are examined below.

Claim Rejections - 35 USC § 112
8.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.        Claims 39-44, 50-51, 59-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         In claim 39, the recitation R2 is alkylene and claim 42 further define R2 is C1-C8 alkylene. It has been noted that in formula (I) the functional groups -O-, OH, and X is attached to R2. However, the placement of these groups on the specific positions of the carbons of R2 are not defined. Therefore, it is not possible to ascertain the metes and bounds of the claim and the instant claim is rejected as failing to particularly point out and distinctly claim the invention.  
       Claims 40-44, 50-51, 59-61 depends from the rejected claim 39. 
       Appropriate correction is required.
          
Claim Rejections - 35 USC § 102
10.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.       Claims 39-43, 59-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cable (US 2019/0100685).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
          Regarding claims 39, 41-43, Cable discloses a polymer having the following repeating unit: 


 



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
wherein L is -CH2-, q is 1 and A1 is covalent bond, R1 is C1 to C30 alkyl; m is 1 and R2 is butyl (read on elected species; para [0009]-[0010], [0013]) with example: 





(para [0092]), meeting the requirement of claims 39, 41-43.
           Regarding claim 40, Cable discloses R1 is C24 to C28 alkyl (para [0026]), fall into instant claim range of C16 to C40 alkyl. 
          Regarding claims 59-60, Cable discloses the polymeric compound as instantly claimed and streams containing petroleum fluids (para [0123]).
          Regarding claim 61, Cable discloses the polymer is present in an amount of 1,000 ppm (para [0131]), fall into instant claim range of from about 1 to about 10,000 ppm.
12.        Claims 39-43, 59-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meketa (US 2018/0208702).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
          Regarding claims 39, 41-43, Maketa discloses a polymer having the following repeating unit: 


 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
wherein L is -CH2-, q is 1 and A1 is covalent bond, R1 is C1 to C30 alkyl; m is 1 and R2 is butyl (read on elected species; para [0069]-[0077]) with example: 





(para [0108]), meeting the requirement of claims 39, 41-43.
           Regarding claim 40, Maketa discloses R1 is C24 to C28 alkyl (para [0075]), fall into instant claim range of C16 to C40 alkyl. 
          Regarding claim 59, Maketa discloses the polymer composition as instantly claimed (para [0067]-[0077]).
           In claim 59, the recitation “paraffin inhibitor” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 1 merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use. 
          Regarding claim 60, Maketa discloses the polymeric compound as instantly claimed and streams containing petroleum fluids (para [0058]).
          Regarding claim 61, Maketa discloses the polymer is present in an amount of 100 ppm (para [0209]), fall into instant claim range of from about 1 to about 10,000 ppm.

Claim Rejections - 35 USC § 103
13.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.      Claims 44, 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Cable as applied to claim 39 above.
          Cable includes features of claim 39 above.
          Regarding claim 44, Cable discloses number average molecular weight of the polymer is about 500 to about 10,000 Da (para [0037]), overlapping instant claim range of from about 4,000 to about 100,000 Da.
           A prima facie case of obviousness exists for the polymer, where Cable discloses number average molecular weight of the polymer is about 500 to about 10,000 Da, overlapping the requirement of claim 44. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
          Regarding claims 50-51, Cable discloses the same polymeric compound as instantly claimed for the paraffin inhibition. Since, Cable discloses the same polymeric compound as instantly claimed for the same purpose, e.g. the paraffin inhibition as instant invention, the concentration and/or the molecular weight of polymeric compound would be selected by routine optimization in order to polymer has a pour point depression of greater than or equal to 10°C (regarding instant claim 50) or the polymer
exhibits a no-flow point of about -10°C or less as determined at a non-volatile residue
concentration of 15% (regarding instant claim 51) for preforming the paraffin inhibition. 
16.      Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Maketa as applied to claim 39 above.
          Maketa includes features of claim 39 above.
          Regarding claim 44, Maketa discloses number average molecular weight of the polymer is about 500 to about 10,000 Da (para [0052]), overlapping instant claim range of from about 4,000 to about 100,000 Da.
           A prima facie case of obviousness exists for the polymer, where Maketa discloses number average molecular weight of the polymer is about 500 to about 10,000 Da, overlapping the requirement of claim 44. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766